NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERALD J. WILSON,                               No.    16-56319

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01383-JAH-NLS

 v.
                                                MEMORANDUM*
W. L. MONTGOMEREY, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Gerald J. Wilson, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under Federal Rule of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      In his opening brief, Wilson failed to challenge any of the district court’s

grounds for dismissal of the operative complaint, and therefore Wilson waived any

such challenge. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th

Cir. 2003) (“[W]e will not consider any claims that were not actually argued in

appellant’s opening brief.”); Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[A]rguments not raised by a party in its opening brief are deemed waived.”).

      We reject as without merit Wilson’s contentions regarding his alleged failure

to receive the magistrate’s report and recommendation.

      Wilson’s request for appointment of counsel and request for sanctions, set

forth in his opening and reply briefs, are denied. Wilson’s request for in forma

pauperis status, set forth in his reply brief, is denied as unnecessary.

      AFFIRMED.




                                           2                                   16-56319